Citation Nr: 0707884	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected strained right (major) shoulder with slap lesion.

2.  Entitlement to an initial compensable rating for service-
connected lumbar strain.

3.  Entitlement to an initial compensable rating for service-
connected tinea pedis.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for arthritis of both 
hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from November 1998 to November 
2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Waco, 
Texas, which denied service connection for gastritis and 
arthritis of both hands and assigned non-compensable ratings 
for the veteran's back and shoulder disorders and his tinea 
pedis.  He perfected an appeal of those decisions.

The veteran also appealed the denial of service connection 
for allergic rhinitis and gastritis with gastroesophageal 
reflux disease (GERD).  While the case was on remand, an 
October 2006 rating decision allowed service connection for 
allergic rhinitis and GERD.  A November 2006 RO letter 
informed the veteran of the decision.  The claims file 
reflects no evidence of the letter having been returned as 
undeliverable, or of the veteran having appealed the 
evaluation or effective date of the allergic rhinitis or GERD 
allowance.  Thus, those issues are no longer before the 
Board, and will not be part of or discussed in the decision 
below.  See 38 C.F.R. § 20.200 (2006).

The veteran indicated on his substantive appeal (VA Form 9) 
that he desired a Travel Board Hearing, which an April 2005 
RO letter informed him was scheduled for May 18, 2005.  The 
claims file reflects no evidence of the letter having been 
returned as undeliverable.  The veteran failed to appear for 
his scheduled hearing, and the claims file reflects no 
evidence that he requested that the hearing be rescheduled.  
Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2006).

In September 2005, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  After due notice of scheduled examinations, the veteran 
failed to report for scheduled examinations, and he did not 
request rescheduling.

3.  The veteran's right shoulder disorder manifests with 
tenderness in the subacromial area anterior and full ROM.

4.  The veteran's lumbar strain manifests with no objective 
clinical evidence of tenderness and full, painless range of 
motion (ROM) in all spheres.  There is no evidence of any 
neurological involvement.

5.  The veteran's tinea pedis manifests with emaciated skin 
in the interdigital areas (between the toes) of both feet and 
on the sole of the right foot, which affects less than 5 
percent of his total body surface.

6.  The preponderance of the probative evidence of record 
indicates that gastritis is not related to an in-service 
disease or injury.

7.  The preponderance of the probative evidence of record 
indicates that arthritis of both hands is not related to an 
in-service disease or injury.




CONCLUSIONS OF LAW

1.  The requirements for an initial compensable rating for 
strained right (major) shoulder with slap lesion are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 
4.1, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2006).

2.  The requirements for an initial compensable rating for 
lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.655, 4.1, 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5295 (2002), 5237 (2006).

3.  The requirements for an initial compensable rating for 
bilateral tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.7, 4.118, Diagnostic 
Code 7813 (2006).

4.  Gastritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(b), 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.655 (2006).

5.  Arthritis of both hands was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112, 1113, 5107(b), 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2005), and the implementing VA regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this case, a November 2002 RO letter provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his initial, underlying claims for 
service connection, as well as what information and evidence 
he needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that was relevant to his claims.

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when, as here, a claim has been proven, the 
purpose of section 5103(a) notice has been satisfied and 
notice under its provision is no longer applicable.  
Nonetheless, after receipt of his Notice of Disagreement, a 
November 2003 RO letter informed the veteran of the 
information needed to support higher initial ratings.  
Further, a September 2005 Appeals Management Center letter 
issued pursuant to a Board remand also informed him of the 
evidence needed to support a higher rating, as well as again 
informing him on his service connection claims.

A June 2006 Dingess/Hartman letter informed him how 
downstream disability ratings and effective dates are 
assigned and the type evidence impacting those 
determinations.  Moreover, the October 2006 SSOC reflects the 
RO's readjudication of the claims after providing that 
notice.  Thus, all notice requirements were met.  
38 U.S.C.A. § 5103(a), 5104, 7105; see Dingess/Hartman, 19 
Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports.  The claims file contains no record of a 
response by the veteran to either VCAA notice letter or the 
October 2006 SSOC, or any other document wherein he requested 
that any evidence be obtained on his behalf.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to him.  Thus, any such error is harmless and does not 
prohibit consideration of his appeal on the merits at this 
juncture.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's lumbar strain, right shoulder, and 
tinea pedis.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' 
ratings.  Fenderson, 12 Vet. App. At 126.

When a claimant fails to report for an examination scheduled 
in conjunction with any original claim, the claim shall be 
rated on the evidence of record.  38 C.F.R. § 3.655(b). 

Right shoulder

The service medical records show that the veteran sustained a 
shoulder dislocation in active service.  A notation in the 
service medical records reflect that a MRI examination 
revealed a possibly torn superior labrium.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor upper extremities for 
rating purposes.  In the instant case, the examination 
reports reflect that he is right handed, which means that his 
right shoulder is the dominant shoulder.  The RO rated his 
right shoulder under Diagnostic Code 5201, which is rated on 
the basis of LOM.  38 C.F.R. § 4.71a.

The normal ROM of the shoulder is forward elevation (flexion) 
of 0 to 180 degrees; abduction of 0 to 180 degrees, external 
rotation of 0 to 90 degrees and internal rotation of 0 to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  A 20 percent evaluation 
is warranted for LOM of the major arm when motion is possible 
to the shoulder level.  LOM to midway between the side and 
shoulder level warrants a 30 percent evaluation for the major 
arm, and a 40 percent evaluation for LOM of the major arm 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The evidence of record shows the veteran's right (major) 
shoulder to more nearly approximate a non-compensable rating, 
as there is no evidence of arthritis, painful motion or LOM.  
At the February 2003 examination the veteran stated that he 
had pain when carrying heavy objects.  He denied taking any 
medication for his symptoms or having to seek treatment.  
Examination revealed normal appearance but tenderness in the 
subacromial area anterior.  The right shoulder manifested 
full ROM: forward elevation (flexion) of 0 to 180 degrees, 
abduction of 0 to 180 degrees, and internal and external 
rotation of 0 to 90 degrees.

The examination revealed no evidence of any symptoms or 
pathology rated under the other diagnostic codes for the 
shoulder, which are impairment of the head of the humerus 
with loss of the head (flail shoulder); nonunion (false flail 
joint), fibrous union, recurrent dislocation, malunion with 
deformity; and impairment of the clavicle or scapula with 
dislocation or nonunion with loose movement.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5202 (2006).

While there is clinical evidence of tenderness, the objective 
findings on examination revealed no functional loss due 
either to pain, weakness, or fatigue.  38 C.F.R. § 4.40.  An 
X-ray may have revealed additional pathology, but the 
veteran's failure to report for his scheduled examinations 
deprived him of that prospect.  In any event, as just stated, 
the examination revealed no active pathology or functional 
loss.  Thus, the Board is constrained to find that the 
medical evidence of record shows his right shoulder to more 
nearly approximate a non-compensable rating.  38 C.F.R. §§ 
3.655, 4.1, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 
5201.

Back

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied only from the effective date of the 
change forward, unless the regulatory change specifically 
permits retroactive application.  38 U.S.C.A. § 5110(g); VA 
O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. 
Op. No. 3-2000 (April 10, 2000).

The rating criteria for spine disorders were changed as of 
September 26, 2003, which was after the veteran's claim was 
received by the RO in October 2002.  See Schedule for Rating 
Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. Part 4 (2005)).  Thus, he is entitled 
to receive the benefit of the rating criteria most favorable 
to him.  The evidence of record shows that neither the 
current nor the prior criteria are more or less favorable to 
the veteran, as his lumbosacral strain more nearly 
approximates a non-compensable rating under both.  38 C.F.R. 
§ 4.7.  For simplicity, however, the Board will apply the 
prior criteria (38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002)), as they may be applied throughout the entire appeal 
period.

The RO rated his disorder under Diagnostic Code 5295 for 
lumbosacral strain.  The criteria in effect prior to 
September 26, 2003, provided that, a lumbosacral strain with 
slight subjective symptoms only, warranted a zero percent, or 
non-compensable evaluation.  A 10 percent rating for 
lumbosacral strain was warranted when there was 
characteristic pain on motion. A 20 percent rating was for 
application when there was muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  38 C.F.R. § 
4.71a (2002).

Historically, the service medical records reflect that the 
veteran was treated for a lifting injury to his back in 1999.  
His condition was assessed as acute and treated 
symptomatically.  At the 2003 examination, he reported that 
he had occasional back spasms one or twice every six months.  
He took no medication and he had not lost any time from work.  
Physical examination of the back revealed normal appearance 
no evidence of redness, heat, swelling, or tenderness.  The 
veteran's back manifested full, painless ROM in all spheres: 
forward flexion of 0 to 90 degrees, backwards extension of 0 
to 50 degrees, lateral flexion of 0 to 30 degrees 
bilaterally, and lateral rotation of 0 to 30 degrees 
bilaterally.  Neurological examination of the lower 
extremities was normal.  Sensation, motor, and deep tendon 
reflexes were intact.  Straight leg raising was negative, and 
grip strength was 5/5.

The assessment was lumbar strain and, as noted, no X-rays 
were taken.  The July 2006 report reflects that the examiner 
observed that the available evidence showed normal 
examination for a diagnosis of episodic lumbosacral strain, 
normal examination.  A current examination not available due 
to the veteran's failure to report.

As shown, there is no evidentiary basis for allowance of a 
compensable rating, as the veteran's back did not even 
manifest characteristic pain on motion at the 2003 
examination.  Thus, his lumbar strain more nearly 
approximates a non-compensable evaluation than a compensable 
rating of 10 percent or higher.  38 C.F.R. §§ 3.655, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2002).

As mentioned, the veteran fares no better under the current 
criteria.  He was informed of the current criteria in the 
January 2004 SSOC.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The current criteria provide specific values for ROM 
of the cervical and thoracolumbar spine, and they also 
redesignated the diagnostic codes.  See 38 C.F.R. § 4.71a, 
Plate V; Diagnostic Codes 5235 - 5243 (2006).

Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
lumbosacral strain under Diagnostic Code 5237. With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating applies 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For forward flexion 
of the thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2006).

In light of the veteran's back having shown full, painless 
ROM and no spasm or abnormal gait or posture, his back also 
would more nearly approximate a non-compensable evaluation 
under the current criteria.  Id.; 38 C.F.R. § 4.31 (Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.).

Tinea Pedis

The veteran informed the examiner that he contracted athletes 
foot in basic training, and that he had continued to have 
burning, itching, and skin lesions between the toes and top 
of the right foot.  It was treated with topical applications. 

Tinea pedis is rated under Diagnostic Code 7806.  A 10 
percent evaluation will be assigned where at least 5 percent, 
but less than 20 percent of the entire body or at least 5 
percent, but less than 20 percent of exposed areas are 
affected; or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
assigned for 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not constantly 
during the past 12-month period.  A 60 percent rating 
requires more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Where less than 5 percent of the entire body or less 
than 5 percent of exposed areas are affected and no more than 
topical therapy requiring during the past 12-period period, a 
non-compensable rating is applicable.  38 C.F.R. § 4.118.

The February 2003 examination report states that examination 
of the veteran's feet revealed emaciated skin between the 
toes of both feet and the sole of the right foot, which the 
examiner noted was consistent with tinea pedis.  The examiner 
who reviewed the claims file in July 2006 observed that these 
findings showed that less than 5 percent of the veteran's 
body was affected and no exposed areas were affected.  
Further, in light of the fact that the evidence of record 
shows no more than topical therapy has been used to treat the 
veteran's tinea pedis, the evidence of record shows his tinea 
pedis to more nearly approximate a non-compensable rating.  
38 C.F.R. §§ 3.655, 4.1, 4.7.

III.  Service connection claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Initially, the Board notes that, while the veteran states on 
his claim form he received a separation physical examination 
in September 2002, the Board finds no report of that 
examination in his service medical records or elsewhere in 
the claims file. 

Gastritis

The service medical records show that the veteran complained 
of and was treated for acid reflux in 1999 and August 2002.  
The examiners rendered an assessment of GERD.  The initial 
February 2002 VA general examination report indicates the 
veteran reported that he had a s history of reflux.  The 
examiner noted no clinical findings but rendered an 
assessment of gastritis with GERD.  The RO requested a nexus 
opinion, and in a November 2003 examination report, the 
examiner opined that, after review of the claims file and 
service medical records, he found no evidence that would 
substantiate a diagnosis of gastritis with GERD.

The Board remanded for another examination and nexus opinion.  
The veteran failed to report for the examinations scheduled 
in July 2006.  In an August 2006 letter, the AMC informed the 
veteran of his failure to report and notified him of the 
provisions of 38 C.F.R. § 3.655.  He also was informed that 
his examinations were rescheduled for September 2006.  The 
veteran again failed to report.

Although the veteran failed to report for the July 2006 
examination, the examiner still conducted a review of the 
claims file and service medical records .  He noted the 
veteran's treatment for acid reflux in 1999 and 2002, and he 
agreed with the February 2003 diagnosis of GERD at that 
examination.  The examiner further opined that he disagreed 
with the November 2003 opinion, as he believed the veteran's 
current symptoms are related to those documented in the 
service medical records.  Further, the July 2006 report 
shows, the examiner opined that GERD is the correct 
diagnosis.  Gastritis is a distinct and separate condition, 
and the service medical records reflect no evidence of the 
veteran ever being treated for gastritis.

The Board finds that the preponderance of the evidence is 
against the claim, and finds that the veteran has in fact 
been allowed the benefit for which he applied by the October 
2006 rating decision.  First, as noted, a VA examiner opined 
there is no evidence of gastritis or treatment for that 
disorder.  Second, the veteran's formal claim for service 
connection reflects that he described his condition as acid 
reflux.  Thus, there is no basis for a grant of service 
connection for gastritis.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.303.

Arthritis of both hands

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.

The service medical records are negative for any complaints, 
findings, or treatment for arthritis or other symptoms of the 
hands.  An August 2002 entry in the service medical records 
lists conditions or areas of complaints to be addressed, 
presumably prior to the veteran's examination for separation 
from active service.  Neither arthritis nor hand 
symptomatology is listed among them.  And while the veteran 
submitted his claim for VA benefits prior to his actual 
separation from active service, neither is there any evidence 
of treatment after his separation in November 2002.

At the February 2003 examination, the veteran complained of 
aching and stiffness at the metatarsal joints of both hands, 
right greater than left and worse in the morning, especially 
in cold damp weather.  Physical examination of the hands 
revealed no abnormalities.  There was no evidence of heat, 
redness, swelling, or tenderness.  Grip strength was 5/5 
bilaterally.  Although there were no clinical findings and no 
X-rays were taken, the examiner assessed arthritis of both 
hands.

The July 2006 VA medical report reflects that the examiner 
observed that the symptoms the veteran reported at the 2003 
examination are not likely indicative of any true arthritis, 
but rather musculoskeletal discomfort of non-specific origin.  
He also observed that no X-ray was taken, and that the 
examination found the veteran's hands to be of normal 
appearance and function.  Further, had the veteran reported 
for his July 2006 examination, the examiner observed, he 
would have obtained X-rays to check for arthritis or other 
pathology.

When a claimant fails to report for an examination scheduled 
in conjunction with any original claim, the claim shall be 
rated on the evidence of record.  38 C.F.R. § 3.655(b).  In 
light of the veteran's failure to report, the available 
evidence of record is against his claim, both on a 
presumptive and a direct basis.  It may be that X-rays might 
have shown arthritis, but he deprived himself of that 
opportunity.  Thus, the Board is constrained to find the 
preponderance of the evidence is against both claims for 
service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.655.  Since the Board has found the preponderance of the 
evidence is against the claims, there is no reasonable doubt 
to resolve.


ORDER

Entitlement to service connection for gastritis is denied.

Entitlement to service connection for arthritis of both hands 
is denied.

Entitlement to an initial compensable rating for service-
connected lumbar strain is denied.

Entitlement to an initial compensable rating for service-
connected strained right shoulder with slap lesion is denied.

Entitlement to an initial compensable rating for service-
connected tinea pedis is denied.

____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


